Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 10/20/21.
Claims 1-20 are pending in the application.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The art alone or in combination does not teach or suggest the inclusion of:
the main processor fetches operational information from the electronic device in response to receiving the fault signal;
the main processor transfers the fetched operational information to another electronic device;
after transferring the fetched operational information to the other electronic device, the main processor forwards a shutdown command to the processor; and
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
As per claims 1 and 8, Applicant traverses the applied combination of prior art on the basis the combination does not teach or suggest:
  “a cooling fluid circuit adapted to be thermally connected to the first electronic device without being thermally connected to the second electronic devices, the cooling fluid circuit.”  The Examiner respectfully submits Goth teaches said cooling fluid circuit being thermally connected to the first electronic device without being thermally connected to the second electronic devices.” (0041, Figure 5, see cage controllers/second electronic devices being thermally isolated from MCM modules associated with the cooling circuit).  Goth teaches other electronic devices not configured for receiving liquid cooling.  As such, these electronic devices are not thermally connected with the cooling circuit. 
Here, the instant claim language does not specify the structural and/or functional relationship of the second electronic devices associated with the cooling circuit.  As such, any second electronic device not part of the cooling circuit would be thermally isolated. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

flow detection device operable to monitor a flow -> 0047, 0084,  Figure 5a (e.g. sensor)

MPEP 2181 Identifying and Interpreting a 35 USC 112(f) , Sixth Para. Limitations
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
       The claim used a flow detection device as a substitute for means plus language
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
        The flow detection device is modified by functional language comprising monitoring a flow.
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
The flow detection device is not modified by sufficient structure (e.g. processor, sensor, etc.), material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 8, 11-13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goth et al. (PG/PUB 20050115257) in view over Tufty et al. (PG/PUB 2013/0094146).

As per claim 1, Goth et al. teaches a cooling arrangement for a first electronic device(0033,Figure 3)  mounted in a rack containing a plurality of second electronic devices, the cooling arrangement comprising:
a cooling fluid circuit (Figure 1-100) adapted to be thermally connected to the first electronic device without being thermally connected to the second electronic devices (0041, Figure 5-260,262,220,263, see other electronic devices not part of the fluidic circuit such as cage controllers.  As interpreted, electronic devices not receiving liquid cooling are thermally isolated /connected to the cooling fluid circuit), the cooling fluid circuit including:
a fluidic input line (Figure 1- HP Liquid Flow) adapted for receiving a cooling fluid from a cooling fluid source (0038)
a fluidic output line (Figure 1- see return path associated with element 130) adapted for returning the cooling fluid toward a drain (0023, 0038, see coolant reservoir, i.e., drain)
 a primary cooling device (Figure 1 –see liquid cooling device) adapted to be mounted on the first electronic device so that the primary cooling device is thermally connected to the first electronic device, the primary cooling device being further 
f the cooling fluid in the cooling fluid circuit (Figure 1, ABSTRACT, see liquid cooling cool for cooling MCMs, supra Claim Interpretation for the linked structure as a flow sensor)
a secondary cooling device (Figure 1, see airflow cooling device w/heat sink) adapted to be thermally connected to the electronic device and operable to absorb and dissipate heat from the electronic device (0003, 0005, 0009, 0032)
a processor operatively connected to the flow detection device and to the secondary cooling device, the processor being configured to cause an activation of the secondary cooling device when receiving, from the flow detection device, an indication of a lack of flow of the cooling fluid in the primary cooling device (0032, 0051, 0057-59)
Tufty et al. teaches a flow detection device operable to detect a reduction or stoppage of a flow (0063)
Goth teaches using an indication of a lack of flow of the cooling fluid as a basis for switching to the secondary cooling device (e.g. “indication” is interpreted as a sign or suggestion.  Here, Goth et al. teaches temperature as a sign or suggestion that liquid flow is lacking, see “A switch to the secondary means happens when the primary means of cooling using either refrigeration or water 
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Tufty et al. (e.g. detecting the flow of coolant has stopped in a liquid cooling circuit), to the teachings of Goth et al. (e.g. switching to a secondary cooling device upon detecting a failure in the liquid cooling system), would achieve an expected and predictable result via combining said elements using known methods.  Goth teaches switching when there’s an indication of insufficient cooling flow.  Tufty teaches a means for detecting insufficient cooling flow via a flow sensor.  Accordingly, one of ordinary skill in the art would realize an improved invention via employing a flow sensor to provide an express indication that flow is lacking and from which responsive action is employed. Tufty teaches the benefit of employing a flow sensor for use in detecting high temperatures in liquid cooling systems (Tufty, 0002)

8.    The cooling arrangement of claim 1, wherein:
the processor is operatively connected to the first electronic device (Goth et al., Figure 1: MCM w/ Controller 120); and the processor is further configured


a processor is configured to shutdown an electronic device responsive to receiving a lack of flow indication from the flow detection device (0063). The combination of Goth and Tufty teaches the use of a flow detection device for indicating insufficient flow and from which a switchover to secondary cooling occurs (supra claim 1)
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the combination of Goth and Tufty (e.g. controlling a switchover via a processor in response to an indication of  a lack of cooling flow), to the teachings of Tufty (e.g. implementing a shutdown via a processor when the flow sensor indicates insufficient liquid cooling), would achieve an expected and predictable result via adapting the controller of Goth to integrate the pertinent shutdown function of Tufty.  Tufty teaches a need to implement protective measures to avoid damaging electronic components (0002)


11.    The cited prior art teaches a method for cooling a first electronic device mounted in a rack containing a plurality of second electronic devices, (Goth, ABSTRACT, Figure 1), the method comprising:
mounting a primary cooling device on the electronic device so that the primary cooling device is thermally connected to the electronic device (Goth, ABSTRACT, 
providing a flow of cooling fluid in a cooling fluid circuit fluidly connected to the primary cooling device, the cooling fluid circuit not being thermally connected with the second electronic device;

 activating a secondary cooling device (see MCU w/ airflow backup cooling)  in response to detecting that reduction or stoppage of the flow of the cooling fluid in the cooling fluid circuit (Goth, 0003, 0005, 0009, 0032,0058-59: see detecting abnormal temperature associated with a cooling system failure, i.e., detecting insufficient cooling fluid flow.)

 Tufty et al. teaches a flow detection device operable to detect a reduction or stoppage of a flow (0063). 
Goth teaches using an indication of a lack of flow of the cooling fluid as a basis for switching to the secondary cooling device (e.g. “indication” is interpreted as a sign or suggestion.  Here, Goth et al. teaches temperature as a sign or suggestion that liquid flow is lacking, see “A switch to the secondary means happens when the primary means of cooling using either refrigeration or water cooling is inadequate and the backup mode of air cooling is an attempt for redundant cooling,” 0003)



12.    The cited prior art teaches the method of claim 12, further comprising:
monitoring a temperature of the first electronic device (Goth, 0036-37, 0041, 0049, **0058-59); and
activating the secondary cooling device in response to detecting that the  first  electronic device exceeds a normal temperature level (Goth, ***0058-59)


15.  The applied combination of prior art teaches the cooling arrangement of claim 1 but does not teach the fluidic output line limitation as described below.   Goth teaches the fluidic output line limitation as described below
  wherein the flow detection device is operable to detect a reduction or stoppage of a flow of the cooling fluid in the fluidic output line (Goth, (Figure 1- see return path associated with element 130 as reading on the fluidic output line and see Tufty for applying a sensor to detect a reduction or stoppage, 0063)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Goth and Tufty would achieve an expected and predictable result comprising wherein the flow detection device is operable to detect a reduction or stoppage of a flow of the cooling fluid in the fluidic output line.  One of ordinary skill in the art adapting the fluidic output line to comprise the sensor for detecting a reduction in flow would achieve an expected and predictable result of determining abnormal fluidic output for the purpose of taking remedial action. 

16. The applied combination of prior art teaches the method of claim 11, wherein detecting the reduction or the stoppage of the flow of the cooling fluid in the cooling fluid circuit comprises monitoring a flow of the cooling fluid returning from the primary cooling device.   

19.  Goth teaches the cooling arrangement of claim 1, wherein: the primary cooling device has a first cooling capacity; and the secondary cooling device has a second cooling capacity that is less than the first cooling capacity (Goth, see primary cooling as liquid cooling and second cooling as fan where liquid cooling provides a higher cooling capacity due to the initial heat transfer, 0009, 0022, Figure 1.  In the alternative, the second, air cooling has a lower capacity by bu virtue of being utilized only in the vent of a liquid cooling failure such that it provides a lower, aggregate cooling capacity over time)


Claims 2-3, 5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goth et al. (PG/PUB 20050115257) in view over Tufty et al. (PG/PUB 2013/0094146) in view over Narasimhan et al.  (PG/PUB 20200217599)
2.    The cooling arrangement of claim 1, wherein the secondary cooling device comprises

Narasimhan et al. teaches:
one heat pipe having an evaporator portion adapted to be thermally connected to the electronic device and a condenser portion thermally connected to a heat sink  (Figure 1, ABSTRACT, 0007, 0041, 0048, 0055)
Goth teaches an electronic device (ABSTRACT, Figure 1- MCM)

3.    The combination of Goth and Narasimhan teaches the cooling arrangement of claim 2, wherein the evaporator portion of the at least one heat pipe is adapted to be mounted on the primary cooling device (Narasimhan, Figure 1, ABSTRACT, 0007, 0041, 0048, 0055, Figure 2: see element 241)
5.    The combination of Goth and Narasimhan teaches the cooling arrangement of claim 2, wherein the heat sink comprises:
a radiator (Narasimhan, Figure 1A -120, ABSTRACT see cooling fins, see also Goth as teaching a fan coupled to a heat sink radiator, 0003, 0026)
an electric fan activable by the processor and configured to provide forced air cooling to the radiator (Narasimhan, Figure 13-1301 see cooling fins associated with fan, see also Goth as teaching a fan coupled to a heat sink radiator, 0003, 0026)

20.  Narasimham teaches the cooling arrangement of claim 2, wherein the heat sink is physically separated from the first electronic device by a length of the at least one heat pipe (Figure 11, 



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goth et al. (PG/PUB 20050115257) in view over Tufty et al. (PG/PUB 2013/0094146) in view over Narasimhan et al.  (PG/PUB 20200217599) in view over Rangarajan et al. (USPN 9297559)
4.    The cooling arrangement of claim 2, wherein the heat sink comprises
a
Rangarajan et al. teaches:
thermoelectric cooling element activable by the processor (ABSTRACT, Figure 2A, Col 1 lines 54-60, Col 3 lines 31-37)
Goth, in combination with Tufty teaches a processor configured to control a cooling system for an electronic component (supra claim 1)
One of ordinary skill in the art applying the teachings of Rangarajan (e.g. activating a thermoelectric cooling element), to the teachings of Goth, in combination with Tufty (e.g. using a controller to control a cooling system), would achieve an expected and predictable result via adapting the heat sink of Goth et al. to include a thermoelectric cooling element of Rangarajan et 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goth et al. (PG/PUB 20050115257) in view over Tufty et al. (PG/PUB 2013/0094146)  in view over Rangarajan et al. (USPN 9297559)
6.    The cooling arrangement of claim 1, wherein the secondary cooling device (heat sink w/fan) comprises 
a 
Rangarajan et al. teaches:
thermoelectric cooling element (130 w/ 120) activable by the processor and adapted to be thermally connected to a primary cooling device (ABSTRACT, Figure 2A, Col 1 lines 54-60, Col 3 lines 31-37: see thermoelectric element connected to a heat sink, where the element includes connection points for coupling to a cooling device)
Goth, in combination with Tufty teaches a processor configured to control a cooling system for an electronic component further including:
a secondary cooling device (Goth, supra claim 1: see heat sink w/fan connected to liquid cooling, i.e. primary cooling)

One of ordinary skill in the art applying the teachings of Rangarajan (e.g. activating a thermoelectric cooling element coupled to a processor and heat sink, including connection points for coupling to a cooling device), to the teachings of Goth, in combination with Tufty (e.g. using a controller to control a cooling system, including a secondary cooling device (heat sink w/fan) coupled to a primary cooling device (liquid cooling system), where the primary cooling device is connected to a processor), would achieve an expected and predictable result via adapting the secondary cooling device of Goth et al. to include a thermoelectric cooling element of Rangarajan et al.  One of ordinary skill in the art would realize an improved invention by balancing heat flow provided to cooling systems for optimizing the cooling system of Goth (Rangarajan et al., Col 1 lines 40-53).  As applied, a heat sink w/fan with a thermoelectric element, when applied to the configuration of Goth (e.g. a heat sink w/ fan atop a primary cooling system), provides a thermoelectric element thermally connected to the liquid cooling system.

7.    The combination of Goth and Rangarajan et al. teaches the cooling arrangement of claim 6, wherein the thermoelectric cooling element is adapted to be mounted on the primary cooling device (Rangarajan, Col 1 lines 40-53, supra claim 6 for incorporating the thermoelectric cooling element in the primary cooling device, see element 130 of Rangarian adapted to connect with a cooling device surface. )
9 is rejected under 35 U.S.C. 103 as being unpatentable over Goth et al. (PG/PUB 20050115257) in view over Tufty et al. (PG/PUB 2013/0094146) in view over  Cader et al. (PG/PUB 20150355630) in view over Holloway et al. (PG/PUB 2011/0169650)
9.    The combination of Goth and Tufty teaches the cooling arrangement of claim 1, wherein:
the processor is operatively connected to the first electronic device (Goth, Figure 1: see controller connected to MCM)


Cader teaches:
transmitting a fault signal toward a remote processor via a processor when receiving the lack of flow indication from a flow detection device (ABSTRACT, Figure 1, 0032-34, 0047: see a processor transmitting to the facility controller a notification indicating a malfunctioning of a fluid component)
The combination of Goth and Tufty teaches detecting and receiving a malfunction of a cooling component from a flow detection device (e.g. see lack of flow from the flow detection device, supra claim 1)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Cader (e.g. using a processor to transmit a fault signal toward a facility 

   Holloway teaches:
receive a shutdown command from a remote processor, and cause a shutdown of an electronic device in response to receiving the shutdown command (ABSTRACT, Figure 1, 0041, 0065: see using a central controller to command a controller to instruct an environmental control device to turn off)
   The combination of Goth and Cader teaches a remote processor (e.g. facility controller) coupled to a processsor coupled to an electronic device (MCM, Goth, 0029) ; the combination teaching the processor is adapted to transmit a fault signal to a remote processor (e.g. facility 
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Holloway (e.g. using a remote processor/central computer to transmit a turn off instruction to a microprocessor for disabling a surrounding controller), to the combination of Goth and Cader (e.g. a facility controller (remote processor) communicating with a processor and the processor communicating with an electronic device), would achieve an expected and predictable result via adapting the facility controller(remote processor) to integrate the central control function of Holloway.  Cader teaches the benefit of coordinated control, 0010-11.  Hallway teaches the benefit of remotely acknowledging fault signals and implementing corrective action (0003-0005).   Goth teaches a shutdown function associated with degraded states (Figure 7: “power off).  Accordingly, the application of protective measures via a facility controller based on a failure signal would result in an improved invention (e.g. providing a shutdown signal via the facility controller to the processor for disabling an electronic component mitigates against damage.)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goth et al. (PG/PUB 20050115257) in view over Chen (PG/PUB 20100070475)
14.    Goth et al. teaches the method of claim 13,


transferring data and operations from the electronic device to another device before turning off the electronic device (0022, claim 10: see automatically transferring data and operations, i.e., data files of the device, upon turning off the electronic device)
                Goth teaches data and operations associated with powering off the electronic device (0017-18: see MRU, PCC, and CSA code and the power off for a degraded state)
     One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Chen (e.g. transferring data and operations to another device before powering off), to the teachings of Goth et al. (e.g. providing data and operations and a power off function), would achieve an expected and predictable result of adapting the processor of Goth to integrate the pertinent function of transferring data and operations to another device for backup upon turning off the processor, as per Chen, and where the data and operations comprise at least the MRU, PCC, and CSA code of Goth.   Chen teaches the benefit of optimizing storage space for backup upon turning off power (Chen, 0004-0005) 



Claims 17-18 are ejected under 35 U.S.C. 103 as being unpatentable over Goth et al. (PG/PUB 20050115257) in view over Tufty et al. (PG/PUB 2013/0094146) in view over Bonnin et al. (PG/PUB 20200053916) in view over Sasaki (PG/PUB 20190069447).


      the flow detection device is configured to provide an indication of a normal cooling fluid flow in the cooling fluid circuit (Sasaki, 0074-“NULL”)
    and 17590976.1Serial No.: 16/784,422 Examiner: DUNN, Darrin D October 20, 2021 Page 14 of 20the processor is further configured to cause a start of the first electronic device in response to receiving the indication of the normal cooling fluid flow from the flow detection device (Bonnin, 0084)
     Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art adapting the flow detection device to comprise a pertinent function of indicating a “NULL” state absent a flow abnormality while allowing a server to startup in response to normal flow conditions would result in an improved invention by determining the liquid flow is normal for a purpose of preventing server shutdown.  One of ordinary skill in the art would be motivated to apply Bonnin and Sasaki for providing redundancy, as described by Bonnon, 0001, and providing state indications, as described by Sasaki, 0007.
18. The applied combination of prior art teaches the method of claim 11, further comprising: detecting a normal cooling fluid flow in the cooling fluid circuit; and causing a start of the first electronic device in response to detecting the normal cooling fluid flow in the cooling fluid circuit. 
    Claim 18 is rejected under the same combination of prior art and rationale as set forth in claim 17. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See redundant cooling:
20210068300  20140202678 20130094146  20050174733  7436666  7975156  20150355630  
0200217599  20170303441 9297559 7975156
Automatic data backup
20200042398

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117